         Case 1:14-cv-00225-AKH Document 113 Filed 02/17/19 Page 1 of 3



Nicholas Granath, Esq. (pro hac vice)
SEHAM, SEHAM, MELTZ & PETERSEN, LLP
199 Main Street, Seventh Floor
White Plains, New York 10601
Tel (914) 997-1346

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DELTA PILOTS ASSOCIATION,                               Civil Action No.: 1:14-cv-00225-AKH

                          Plaintiff,                      NOTICE OF PLAINTIFF DPA’S
                                                                       MOTION FOR
         v.                                            PARTIAL SUMMARY JUDGMENT,
                                                                           Rule 56(a)
 RUSSELL C. MELVIN,

                          Defendant.




       TAKE NOTICE THAT, the Delta Pilots Association (“DPA”), before The Honorable

Alvin K. Hellerstein, United States District Judge, at the United States District Court Southern

District of New York, 500 Pearl Street, New York, New York 10007, by and through its

undersigned counsel and pursuant to Federal Rule of Civil Procedure 56(a), moves for an order

granting partial summary judgment in favor of Plaintiff on the follow claims and parts of claims:

       First, for an order granting summary judgment in favor of Plaintiff on the following parts

or elements of all claims in Plaintiff’s amended Complaint as follows:

1.     That Plaintiff, the Delta Pilots Association, meets the definition of “person” within the
       meaning of the Act, 18 U.S.C. § 1030(e)(12), for the purpose of all claims in Counts I, II,
       and III, as alleged in the amended Complaint; and

2.     That computers DPA used for its website meet the definition of “protected computer”
       within the meaning of the Act, 18 U.S.C. § 1030(e)(2)(B), for the purpose of all claims in
       Counts I, II, and III, as alleged in the amended Complaint; and


                                                                                     Page 1 of 3
        Case 1:14-cv-00225-AKH Document 113 Filed 02/17/19 Page 2 of 3



3.     That Defendant Russell C. Melvin lacked “authorization” to knowingly cause the
       transmission of a program, information, code, or command to any protected computer used
       by Plaintiff DPA within the meaning of the Act, 18 U.S.C. § 1030(a)(5)(A), for the purpose
       of Count I, as alleged in the amended Complaint; and that Defendant also lacked
       “authorization” to intentionally access any protected computer used by DPA within the
       meaning of the Act, 18 U.S.C. § 1030(a)(5)(A), for the purpose of the claims in Counts II
       and III, as alleged in the amended Complaint; and

4.     That Defendant knowingly caused the transmission of code or commands to protected
       computers used by DPA within the meaning of the Act, 18 U.S.C. § 1030(a)(5)(A), for the
       purpose of the claim in Count I, as alleged in the amended Complaint; and

5.     That Defendant intentionally accessed protected computers used by DPA within the
       meaning of the Act, 18 U.S.C. § 1030(a)(5)(C), for the purpose of the claim in Count III,
       as alleged in the amended Complaint; and

6.     That “damage” occurred to protected computers used by Plaintiff DPA, intentionally
       caused by Defendant Melvin, within the definition of the Act, 18 U.S.C. § 1030(e)(8), for
       the purpose of all claims in Counts I, II, and III, as alleged in the amended Complaint; and

7.     That DPA suffered a “loss” within the meaning of the Act, 18 U.S.C. § 1030(e)(11), caused
       by Defendant Melvin, for the purpose all claims in Count III, as alleged in the amended
       Complaint; and

       Second, for an order granting summary judgment in favor of Plaintiff on two of three claims

or Counts in DPA’s amended Complaint as follows:

8.     That judgment be entered in favor of Plaintiff on Count I, the First Cause of Action, under
       the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(5)(A), because Defendant
       knowingly caused the transmission of a code or commands, and as a result of such conduct,
       intentionally caused damage without authorization to protected computers used by DPA;
       and

9.     That judgment be entered in favor of Plaintiff on Count III, the Third Cause of Action,
       under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(5)(C), because Defendant
       intentionally accessed a protected computer used by DPA, without authorization, and as a
       result of such conduct, caused damage and loss.

       For its supporting grounds this motion is based upon Plaintiff’s separately filed supporting

memorandum of law, its supporting declarations and exhibits and attachments thereto, its Local




                                                                                      Page 2 of 3
           Case 1:14-cv-00225-AKH Document 113 Filed 02/17/19 Page 3 of 3



Rule 56.1 Statement Of Material Facts Not In Issue, and all prior pleadings and proceedings in this

matter.


Dated: February 17, 2019                     SEHAM, SEHAM, MELTZ & PETERSEN, LLP
       White Plains, NY


                                             By: __________________________
                                             Nicholas Granath, Esq. pro hac vice
                                             ngranath@ssmplaw.com
                                             Lee Seham, Esq.
                                             LSeham@ssmplaw.com
                                             Lucas K. Middlebrook, Esq.
                                             lmiddlebrook@ssmplaw.com
                                             199 Main Street, Seventh Floor
                                             White Plains, New York 10601
                                             Tel: (914) 997-1346
                                             Fax: (914) 997-7125

                                             Attorneys for Plaintiff, the Delta Pilots Association



                                CERTIFICATE OF SERVICE

        I hereby certify that on the date indicated above herein I electronically filed the above,
attached document, and I further hereby certify that the above attached document was filed with
the Clerk of this Court using the CM/ECF system, which will automatically send email notification
of such filing to the following attorneys of record:

          Dana Lossia, Esq.
          dlossia@levyratner.com
          LEVY RATNER, P.C.
          80 Eighth Avenue Floor 8
          New York, New York 10011
          Tel. 212 627-8100
          Fax. 212 627-8122


                                             _____________________________
                                                Nicholas Paul Granath, Esq.




                                                                                      Page 3 of 3
